Citation Nr: 0017572	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel R. McGarry



REMAND

The veteran had active service form November 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In a November 1996 rating decision, the RO denied entitlement 
to service connection for PTSD.  By letter dated November 27, 
1996, the RO notified the veteran that his claim had been 
denied and of his appellate rights.  He did not appeal the 
RO's decision by filing a notice of disagreement (NOD) within 
one year of the date of the notice letter.  Hence, the 
November 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

The veteran sought to reopen his claim in March 1998, 
however, the issue of service connection for PTSD now in 
appellate status has been adjudicated without formal 
discussion of whether new and material evidence has been 
submitted to reopen a previously denied and final claim.

As a matter of law, VA is required to first consider whether 
new and material evidence had been presented before the 
merits of claim can be considered; a regional office 
determination as to whether evidence is "new and material" 
is subject to de novo adjudication by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence) and Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210 (1991) (if evidence 
is new and material, Board must then reopen claim and review 
all the evidence of record to determine outcome of claim on 
the merits).  The RO must therefore readjudicate the 
veteran's claim for service connection PTSD with 
incorporation of the principles of finality and new and 
material evidence, as provided under applicable law and VA 
regulations.  Wakeford, 8 Vet. App. at 239-40.



Further, the Board is bound by the holding in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) to the extent that it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on a question that 
has not been first addressed by the RO, and if not, whether 
the claimant will be prejudiced thereby.  As to the facts in 
this case, the Board believes that further appellate review 
must be deferred pending formal RO-adjudication of the claim 
on the basis of finality and new and material evidence.

Further, the veteran asserted in his NOD that he had been 
treated at a VA Medical Center (VAMC) for PTSD for several 
years.  A copy of a treatment note dated in March 1998 also 
indicates that he gave a history of treatment of PTSD at a VA 
medical facility for three to four years.  The claim file 
contains no documentation of any attempt by the RO to secure 
such records.  These records should be obtained on remand.  
See Bell v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran also reported that he has been treated for PTSD 
by a private physician, John J. McCloskey, M.D.  He should be 
informed of the importance and these records and of his 
ultimate responsibility to submit evidence in support of his 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Graves v. 
Brown, 6 Vet. App. 166, 171 (1994).

Further, in January 1999, the veteran requested a hearing at 
the RO before a hearing officer.  While it appears that such 
a hearing was scheduled, it also appears that the veteran 
requested the hearing to be rescheduled at a later time of 
day, as he had to drive so far to attend the hearing.  It 
does not appear that the hearing was rescheduled for a later 
time of day, although it was noted that the veteran did not 
report for a hearing scheduled for 10:00 a.m. on May 6, 1999.




To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Tell the veteran that the private 
medical records reflecting treatment for 
PTSD to which he has referred (i.e., from 
John J. McCloskey, M.D.) are important in 
connection with his claim and that, if 
there are private records pertinent to his 
claim, he should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1999).

2.  Ask the veteran to indicate at which 
VAMCs he receives treatment for PTSD, 
including the Gulfport VAMC, and make 
arrangements to obtain any VA records 
that are not currently part of the claims 
folder and associate them with the claims 
folder.

3.  Schedule a hearing before a hearing 
officer which accommodates his need to 
travel a long distance to attend, after 
determining whether or not he still 
desires such a hearing.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. 

5.  Readjudicate the veteran's claim.  
Consideration of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for PTSD is 
indicated by the state of the record and 
therefore, must 


be addressed by the RO on readjudication.  
38 C.F.R. § 3.156(a) (1999); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case (SSOC) that 
conforms with the requirements of 
38 U.S.C.A. § 7105(d)(1) (West 1991), in 
particular, one that provides the veteran 
the law and regulations pertaining to a 
determination whether new and material 
evidence has been submitted to reopen the 
claim for service connection for PTSD, a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SSOC.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument on remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


